                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
RAHEEM HARRITY,                     :
                                    :
          Petitioner,               :    Civ. No. 18-13445(NLH)
                                    :
     v.                             :    OPINION
                                    :
THE ATTORNEY GENERAL OF THE STATE :
OF NEW JERSEY, et al.,              :
                                    :
          Respondents.              :
___________________________________:

APPEARANCE:
Raheem Harrity, No. 460023-C
New Jersey State Prison
P.O. Box 861
Trenton, NJ 08625
     Petitioner Pro Se

HILLMAN, District Judge

     Petitioner Raheem Harrity, a prisoner presently

incarcerated at the New Jersey State Prison in Trenton, New

Jersey, seeks to bring this Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254.   See ECF No. 1 (Petition).

     Required Form

     Local Civil Rule 81.2 provides:

          Unless prepared by counsel, petitions to
          this Court for a writ of habeas corpus . . .
          shall be in writing (legibly handwritten in
          ink or typewritten), signed by the
          petitioner or movant, on forms supplied by
          the Clerk.

L. Civ. R. 81.2(a).   Petitioner did not use the required habeas

form supplied by the Clerk for § 2254 petitions, i.e., AO 241
(modified):DNJ-Habeas-008(Rev.01-2014).   See ECF No. 1.   As a

result, the Court will administratively terminate this matter

and require Petitioner to submit his Petition on the correct

form.

CONCLUSION

     For the reasons set forth above, the Clerk of the Court will

be ordered to administratively terminate this action, without

filing the Petition or assessing a filing fee. 1   Petitioner will

be granted leave to apply to re-open within thirty (30) days so

long as he complies with the requirement to submit his petition

on the required form.   An appropriate Order follows.



Dated: September 28, 2018              s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was
originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                 2
